Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143487                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  DAVID M.F. VEREEN, SR.,                                                                                             Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143487
                                                                    COA: 303710
  RENEEKA MANNING,                                                  Genesee CC Family Division:
             Defendant-Appellant.                                   09-286313-DP
  _________________________________________/

          On order of the Court, the application for leave to appeal the June 21, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2011                  _________________________________________
           h0927                                                               Clerk